EXHIBIT 10.19

 

March 20, 2003

 

NEWPORT CORPORATION

1791 Deere Avenue

Irvine, California 92606

 

  Re:   Sixth Modification to Note Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Note Agreement, dated as of May 2, 1996, by and between
NEWPORT CORPORATION, a Nevada corporation (the “Company”), and THE PRUDENTIAL
INSURANCE CORPORATION OF AMERICA (“Prudential”) (as the same may have been or
may be from time to time amended, modified, supplemented or restated, the
“Agreement”). Initially capitalized terms not defined herein shall have the
meanings given to such terms in the Agreement.

 

Pursuant to the request of the Company and paragraph 11C of the Agreement,
Prudential agrees with the Company to (a) provide a limited waiver, and (b)
amend the Agreement, each subject to the terms and conditions set forth herein,
as follows:

 

1.        Limited Waiver.    Prudential waives, effective as of December 31,
2002, the Event of Default resulting from the Company’s non-compliance with the
financial covenant set forth in paragraph 6A(2) (Fixed Charge Coverage Ratio) of
the Agreement for the four consecutive fiscal quarter period ended December 31,
2002.

 

2.        Amendments.

 

(a)       Paragraph 6A(2) (Fixed Charge Coverage Ratio) of the Agreement is
eliminated in its entirety.

 

(b)       Paragraph 7A is amended to insert the word “or” immediately after the
semicolon at the end of clause (xiv) thereof, and to add a new clause (xv), as
follows:

 

 “(xv)  if the Control Agreement, dated as of March 20, 2003, by and among the
Company, Prudential and Bank of America, N.A. shall have been terminated without
the written consent of Prudential;”

 

3.        Representations and Warranties.    The Company hereby represents and
warrants as follows (both before and after giving effect to the effectiveness of
this letter agreement): (i) no Default or Event of Default has occurred and is
continuing (or would result from the



--------------------------------------------------------------------------------

 

transactions contemplated by this letter agreement) other than the Event of
Default as set forth hereinabove; (ii) the Company’s execution, delivery and
performance of the Control Agreement (as defined below) and the Note Agreement,
as modified by this letter agreement, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any governmental authority) in order to be effective and enforceable; (iii) each
of the Control Agreement and the Note Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general principles of equity; and (iv) each of the representations
and warranties set forth in paragraph 8 of the Note Agreement is true, correct
and complete as of the date hereof (except to the extent such representations
and warranties expressly relate to another date, in which case such
representations and warranties are true, correct and complete as of such other
date).

 

4.        Conditions to Effectiveness.    The legal effectiveness of this letter
agreement is subject to the satisfaction of all of the following conditions
precedent:

 

(i)      receipt by Prudential of a counterpart of this letter agreement, duly
executed and delivered by the Company;

 

(ii)     deposit by the Company of cash in an amount equal to or greater than
$3,500,000 in the Company’s account number 1459310998 (“Account”) maintained by
the Company at Bank of America, N.A.;

 

(iii)    receipt by Prudential of an account control agreement in form and
substance reasonably satisfactory to Prudential, duly executed and delivered by
the Company and Bank of America, N.A. in favor of Prudential (the “Control
Agreement”), (a) granting Prudential a security interest in the Account, all
property from time to time in the Account and proceeds of the foregoing and (b)
providing “control” by Prudential over the Account and thereby causing such
security interest to be duly perfected and of first priority;

 

(iv)    each of the representations and warranties contained in paragraph 3 of
this amendment letter shall be true and correct;

 

(v)     receipt by Prudential from the Company of $5,000 in payment of a
fully-earned modification fee; and

 

(vi)    reimbursement of Prudential’s costs and expenses (including, without
limitation, its reasonable attorneys’ fees and expenses) incurred in connection
with this letter agreement and the transactions contemplated hereby.



--------------------------------------------------------------------------------

 

5.        No Waiver.    The amendment and waiver set forth in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent or waiver of any other terms or conditions of the
Agreement or any other document related to the Agreement or any other credit
arrangement between Prudential or any of its affiliates and the Company or any
of its respective affiliates, or (b) a consent to any future amendment, consent
or waiver. Except as expressly set forth in this letter agreement, the Agreement
and all related documents shall continue in full force and effect and shall not
be impaired or otherwise affected by the execution of this letter agreement.

 

6.        Counterpart.    This letter agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.

 

[Remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please execute the enclosed
counterpart of this letter agreement the space indicated below and return it to
Prudential at: c/o Prudential Capital Group, Four Embarcadero, Suite 2700, San
Francisco, California 94111, Attention: James F. Evert, Esq., whereupon, subject
to satisfaction of the conditions set forth in paragraph 4 above, this letter
agreement will become a binding agreement between the Company and Prudential.

 

Sincerely,

 

THE PRUDENTIAL INSURANCE COMPANY  OF AMERICA

 

 

By: /s/    Joseph Y. Alouf                                             

Printed Name: Joseph Y. Alouf

Title: Vice President

 

 

NEWPORT CORPORATION

 

 

By: /s/    William R. Abbott                                         

Printed Name: William R. Abbott

Title: Vice President of Finance and Treasurer